Citation Nr: 1760192	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 20, 2013, for ischemic heart disease, status post mycoardial infarctions and 4-vessel coronary artery graft.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

The Veteran had active service from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which granted service connection for ischemic heart disease, status post myocardial infarctions with coronary artery bypass graft, and assigned an initial 30 percent disability rating, effective March 16, 2010; and granted service connection for a cardiac surgical scar and assigned an initial noncompensable rating, effective March 16, 2010.  In April 2011, the appellant initiated an appeal of the initial ratings assigned.  

Before the appeal was certified to the Board, in a January 2014 rating decision, the RO increased the rating for the appellant's service-connected ischemic heart disease, status post myocardial infarctions with coronary artery bypass graft, to 60 percent disabling, effective December 20, 2013.  In January 2014, the RO issued a Statement of the Case addressing the issues of (1) entitlement to an initial rating in excess of 30 percent prior to December 20, 2013, for ischemic heart disease; (2) entitlement to a rating in excess of 60 percent for ischemic heart disease from December 20, 2013; and (3) entitlement to an initial compensable rating for the surgical scar status post coronary artery bypass graft.  In his February 2014 substantive appeal, the appellant indicated that he wished to appeal only the first issue, arguing that he was entitled to a 60 percent rating from the March 16, 2010, the date of receipt of his claim.  Thus, the sole issue on appeal has been characterized as set forth above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets the delay; however, additional development is required prior to addressing the claim on appeal.  

The Veteran underwent a VA examination in May 2010.  At the time of the examination, the examiner referenced a medical record from the appellant's primary care physician dated March 10, 2010, which reportedly included an echocardiogram and findings of hypertrophic cardiomyopathy with an ejection fraction of 55 to 60 percent.  Thereafter, in a March 2011 VA medical opinion, the examiner also referred to the March 2010 VA clinical record.  The Board has been unable to locate this document in the record on appeal.  

Similarly, in the January 2014 rating decision, the RO noted that evidence considered in rendering the decision included records dated from December 2009 to December 2013 from the VA Medical Center (VAMC) located in Orlando, Florida.  It appears, however, that the above-referenced VA medical records have not yet been associated with the Veteran's electronic claims file.  The Board acknowledges that a record dated in November 2010 has been obtained, however, the record does not relate to the appellant's heart disability currently on appeal.

In light of the foregoing, on remand, all outstanding VA treatment records, to specifically include the March 10, 2010, record and records dated from December 2009 to December 2013 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disability on appeal.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the Veteran's claims, to include medical records from the Orlando VA Medical Center for the period from December 2009 to December 2013, as well as the March 10, 2010 VA medical record referenced above.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

